               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ILLINOIS


MARC NORFLEET,                   )
                                 )
         Plaintiff,              )
                                 )
vs.                              )      Case No. 18−cv–1758−MJR
                                 )
JOHN BALDWIN,                    )
SHERRY BENTON,                   )
JACQUELINE LASHBROOK,            )
KAREN JAIMET,                    )
LARUE LOVE,                      )
MICHAEL SCOTT,                   )
SAMUEL FURLOW,                   )
BENNETT,                         )
WANACK,                          )
NORRIS,                          )
LAWLESS,                         )
JOHN DOES ORANGE CRUSH           )
MEMBERS,                         )
GAETZ,                           )
TOMAS SPILLER,                   )
MARCUS MYERS,                    )
CAROL MCBRIDE,                   )
KENT BROOKMAN,                   )
JASON HART,                      )
OVERTRIP,                        )
SCRO,                            )
NEWMAN,                          )
ILLINOIS DEPARTMENT OF           )
CORRECTIONS,                     )
WEXFORD HEALTH CARE SOURCES,     )
NANCY KNOPE,                     )
MALCOLM,                         )
ONALSKI,                         )
WAHL,                            )
PITMAN,                          )
HUBBER,                          )
DAN VARRELL,                     )
CHARLES HECK, and                )
JANE DOE 1                       )
                                 )
         Defendants.             )

                                1
                            MEMORANDUM AND ORDER

REAGAN, Chief District Judge:

       Plaintiff Marc Norfleet, an inmate in Menard Correctional Center, brings this action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983 for events that largely

occurred at Pinckneyville Correctional Center. Plaintiff seeks equitable relief and damages. This

case is now before the Court for a preliminary review of the Amended Complaint pursuant to 28

U.S.C. § 1915A.

       However, review of Plaintiff’s Amended Complaint reveals that he has attempted to

improperly join certain claims. Thus, prior to proceeding with review of this case pursuant to §

1915A, the Court will sever certain claims into separate cases pursuant to Fed. R. Civ. P. 21 and

George v. Smith, 507 F.3d 605 (7th Cir. 2007).

                                    The Amended Complaint

       Plaintiff alleges that Defendants Lawless and John Doe members of the Orange Crush team

destroyed Plaintiff’s TV, causing $201.25 worth of damages while Newman watched. (Doc. 11,

p. 7). Plaintiff does not specifically state when this happened, but alleges that he filed a case in

the Illinois Court of Claims, No. 15 CC 1341 seeking reimbursement for his TV on November 7,

2014. Id. Plaintiff also alleges that at the time the TV was broken, Lawless and Spiller failed to

either enter his cell, confirming the break, or allow him to leave his cell to take the broken TV to

personal property. (Doc. 11, p. 8). As a result, when staff investigated Plaintiff’s grievance 6

months later, he was unfairly disciplined for having a working TV at that time. (Doc. 11, pp. 8-

9). Plaintiff alleges that Spiller instructed his counselor to rely only on Lawless’s shakedown slip

for proof of what happened to the TV. (Doc. 11, p. 9). When Plaintiff was sent to segregation as

a result of this ticket, his personal property was never forwarded to him, causing further

                                                 2
deprivation. (Doc. 11, p. 10). Plaintiff alleges his remedy in the Illinois Court of Claims is

inadequate because the state court ignored the facts. Id. Gaetz and Benton were involved in this

conduct by denying Plaintiff’s grievances in violation of Pinckneyville policies. (Doc. 11, p. 11).

       On November 1, 2016, November 8, 2016, November 15, 2016, November 17, 2016, and

February 14, 2017, Defendants Baldwin, Lashbrook, Love, Jaimet, Keane, Malcolm, Hubber,

Onalski, Wahl, Pitman, and the Illinois Department of Corrections, (“IDOC”), refused to comply

with Plaintiff’s indefinite waist chain permit, causing bruising, cuts, and swelling to Plaintiff’s

wrists and fingers. (Doc. 11, p. 12). Plaintiff also alleges that Baldwin and Lashbrook have a

policy, custom, or practice of permitting employees to break inmates’ fingers to force compliance

with the “black box” transportation restraints. (Doc. 11, p. 35).

       Plaintiff alleges that IDOC, Wexford, and Boyd have a policy, custom, or practice of

forcing inmates to leave their personal wheelchairs when they enter IDOC custody and accept

IDOC wheelchairs instead. (Doc. 11, p. 13). On February 10, 2017, a guard noticed that the right

handle grip on Plaintiff’s wheelchair was loose. Id. Four days later on February 14, 2017, while

being transported to court, the right rear back support broke off causing Plaintiff to fall straight

back. (Doc. 11, pp. 13-14). The fall was made worse because Plaintiff’s waist chain permit was

not being honored. (Doc. 11, p. 14). When that wheelchair was replaced, it was replaced with one

with a defective seat. Id. Plaintiff complained about the defective seat to IDOC, Wexford,

Baldwin, Jaimet, Lashbrook, Love, and Varrell. Id. Varrell ordered a new wheelchair, but Plaintiff

was transferred to Big Muddy Correctional Center before he could receive it. (Doc. 11, p. 15).

Plaintiff told nurse Jane Doe at intake that he needed a new wheelchair, but she instructed him to

be patient and wait for the one Varrell ordered to follow him. Id. Before he could receive the new




                                                 3
wheelchair, Plaintiff fell through the seat of his old one, causing ligament damage. (Doc. 11, p.

16).

       Plaintiff filed another Court of Claims suit, 17 CC 782 alleging that Wanack and Norris

acted to deprive Plaintiff of $197.11 and $21.17 worth of personal property, with Spiller’s consent.

(Doc. 11, p. 17). Scro and Overtrip deprived Plaintiff of $18.50 worth of personal property, and

Lashbrook and Benton condoned their conduct. Id. Plaintiff alleges that his state remedies were

inadequate because the Court of Claims did not apply federal case law and 1997e(a) was not taken

under consideration. (Doc. 11, p. 18). Specifically, Plaintiff alleges that the Court of Claims

rejected his argument that the Defendants’ policies prohibited him from exhausting his grievances.

(Doc. 11, pp. 18-19). Plaintiff further alleges that he has a stand-alone claim based on this conduct

for violations of his First and Fourteenth Amendment freedom of speech and due process rights.

(Doc. 11, p. 20-22).

       Plaintiff was issued a disciplinary ticket on September 30, 2016 at Pinckneyville in

retaliation for writing grievances and because of his disability. (Doc. 11, p. 24). Defendants

Myers, McBride, and Heck refused to call any of Plaintiff’s witnesses. (Doc. 11, p. 25).

       Furlow punished Plaintiff by denying him access to the Pinckneyville ADA scheduled gym

program. Id.

       Nurse Knope wrote Plaintiff a retaliatory ticket on October 5, 2016 because of Plaintiff’s

disability and his complaining. (Doc. 11, p. 26). Plaintiff alleges that Baldwin and Lashbrook

condoned employees’ custom of not serving disciplinary tickets properly, and this ticket was not

properly served. Id. Heck and Myers refused to accept Plaintiff’s handwritten statement at the

hearing, summon Plaintiff’s staff witnesses, recognize that Wexford employees cannot write or

initiate disciplinary reports, or accept Plaintiff’s version of the facts. (Doc. 11, pp. 26-27).



                                                 4
McBride was also involved. Id. As a result of this ticket, Plaintiff was subjected to 1 month C

grade, 1 month segregation, and 6 months contact visit restriction. (Doc. 11, p. 28).

          Plaintiff alleges that Wexford has a conspiracy of allowing medical staff to initiate

grievances, which violates his due process rights. (Doc. 11, p. 29).

          On October 6, 2016, Scott discontinued all of Plaintiff’s prescribed disability medications,

specifically Neurontin, Bachofen, and Ibuprofen as punishment on behalf of Knope, Baldwin,

Love, and Lashbrook. (Doc. 11, p. 31). Plaintiff was deprived of his medication for approximately

a month, and wrote grievances complaining of the denial to Love, Scott, Lashbrook, and Baldwin.

Id. Myers and McBride also knew that Plaintiff was being deprived of his medication. (Doc. 11,

p. 35).

          Furlow issued Plaintiff another bogus ticket on February 6, 2017 as a result of Plaintiff

complaining about a Pinckneyville employee not wearing a name badge and listing Furlow as a

defendant in his amended complaint in case 15-cv-1279.             (Doc. 11, p. 38).    Plaintiff told

Defendants Baldwin, Benton, Love, Jaimet, Myers, and McBride about the falsified ticket during

his disciplinary hearing and otherwise. (Doc. 11, pp. 39-40). As a result of this conspiracy to

retaliate against Plaintiff for exercising his First Amendment rights, Plaintiff received 3 months’

C grade, 3 months’ segregation, revocation of 3 months’ good time credit, and a disciplinary

transfer. (Doc. 11, p. 41).

          On March 12, 2017, Plaintiff was issued another disciplinary report, 12 days after being

transferred into Big Muddy Correctional Center. Id. He was immediately transferred to Menard

Correctional Center. (Doc. 11, p. 42). He alleges that he submitted a statement to Menard

defendants Brookman and Hart, of which Baldwin, Benton, and Lashbrook were also made aware.

Id. The Menard officials violated Plaintiff’s due process rights by permitting the original ticket to



                                                   5
be served without securing Plaintiff’s signature acknowledging receipt, and by failing to properly

investigate the ticket. Id. The ticket alleged that Plaintiff refused to allow inspection of his mouth

during med line and then spit water in the employee’s face. (Doc. 11, p. 43). The ticket refers to

Plaintiff’s history of non-compliance, which Plaintiff believes that the ticket writer could not have

been aware of because he had only been at Big Muddy for 10 days. (Doc. 11, pp. 43-44). As a

result of this incident, Plaintiff received 1 year C grade, 1 year segregation, 1 year commissary

restriction, and 6 months no contact visits. (Doc. 11, p. 46).

                                             Discussion

       Based on the allegations of the Amended Complaint, the Court finds it convenient to divide

the pro se action into 21 counts. The parties and the Court will use these designations in all future

pleadings and orders, unless otherwise directed by a judicial officer of this Court. The following

claims will proceed together in this litigation:

       Count 1 – Lawless, John Doe Orange Crush Members, Newman, Spiller; Gaetz,
       Benton, and Baldwin deprived Plaintiff of his due process rights when they shook
       down his cell sometime in 2014 and destroyed his property;

       Count 2 – Furlow, Spiller, Gaetz, and Benton further deprived Plaintiff of due
       process and/or equal protection rights by depriving him of his personal property by
       writing him a disciplinary report about the grievances he filed regarding the initial
       property damage, which caused Plaintiff to be sent to segregation without his
       property and/or condoned such conduct;

       Count 3 – Lashbrook, IDOC, and Benton deprived Plaintiff of his access to courts
       by failing to respond to his grievances regarding his lost personal property that
       formed the subjects of his Court of Claims suits: 15 CC 1341 and 17 CC 00782;

       Plaintiff’s remaining claims must be severed into other lawsuits. The first
       lawsuit will contain the following claims:

       Count 4 – Baldwin, Lashbrook, Love, Jaimet, Malcolm, Hubber, Onalski, Wahl,
       Pitman, and IDOC refused to comply with Plaintiff’s indefinite waist chain permit,
       causing bruising, cuts, and swelling to Plaintiff’s wrist and fingers in November
       2016 and February 2017 in violation of the Eighth Amendment, Americans with
       Disabilities Act (“ADA”), and Rehabilitation Act (“RA”);


                                                   6
Count 5 – Myers, McBride, Baldwin, and Lashbrook either instituted or were
deliberately indifferent to IDOC’s policy, practice, or custom of breaking inmates’
fingers to force them to comply with black box restraints, pursuant to which
Plaintiff’s fingers were broken in November 2016 in violation of the Eighth
Amendment;

The second lawsuit will contain the following claim:

Count 6 – IDOC, Wexford, Baldwin, Jaimet, Lashbrook, Love, and Varrell were
deliberately indifferent to Plaintiff’s broken back support and defective seat of his
wheelchair around February 2017 while at Pinckneyville Correctional Center in
violation of the Eighth Amendment, ADA, and/or RA;

Count 7 – IDOC and Wexford espoused a policy of refusing to allow prisoners to
provide their own wheelchairs in violation of the ADA and/or RA;

The third lawsuit will contain the following claim:

Count 8 – Jane Doe was deliberately indifferent to the defective seat on Plaintiff’s
wheelchair, which broke on March 5, 2017 while at Big Muddy Correctional Center
in violation of the Eighth Amendment;

The fourth lawsuit will contain the following claims:

Count 9 – Wanack, Norris, and Spiller deprived Plaintiff of his personal property
in the amount of $197.11 in violation of his due process rights sometime prior to
October 6, 2016;

Count 10 – Wanack and Spiller deprived Plaintiff of $21.17 of his personal
property in violation of Plaintiff’s due process rights sometime prior to October 6,
2016;

The fifth lawsuit will contain the following claim:

Count 11 – Scro, Overtrip, Lashbrook, and Benton deprived Plaintiff of his
personal property in the amount of $18.50 violation of his due process rights
sometime prior to October 6, 2016;

The sixth lawsuit will contain the following claims:

Count 12 – Myers, McBride, and Heck violated Plaintiff’s First Amendment and/or
Fourteenth Amendment rights when they disciplined him based on a false
disciplinary report written on September 30, 2016 without calling his witnesses;

Count 13 – Myers, McBride, and Heck intentionally inflicted emotional distress
upon Plaintiff in violation of Illinois state law when they disciplined him based on



                                         7
a false disciplinary report written on September 30, 2016 without calling his
witnesses;

The seventh lawsuit will contain the following claims:

Count 14 – Furlow and IDOC retaliated against Plaintiff in violation of the First
Amendment, Fourteenth Amendment, and/or violated Plaintiff’s rights under the
ADA and/or RA when Furlow denied him gym access at Pinckneyville in
retaliation for being disabled and filing grievances;

Count 15 – Furlow intentionally inflicted emotional distress upon Plaintiff in
violation of Illinois state law when he banned him from the gym;

The eighth lawsuit will contain the following claims:

Count 16 – Knope retaliated against Plaintiff for being disabled and complaining
in violation of Plaintiff’s First Amendment rights by writing him a false disciplinary
ticket;

Count 17 – Knope, Baldwin, Lashbrook, Heck, Myers, and McBride violated
Plaintiff’s First and/or Fourteenth Amendment rights when he was disciplined
pursuant to Knope’s false and improperly served disciplinary ticket, sometime
around October 5, 2016;

Count 18 – Wexford has an unconstitutional policy or custom of allowing staff to
initiate grievances in violation of Plaintiff’s due process rights;

Count 19 – Knope, Love, Scott, Lashbrook, Baldwin, Wexford, and IDOC
conspired to retaliate against Plaintiff when Scott withdrew his medications for a
month in violation of the First Amendment, Eighth Amendment and/or RA and
ADA;

The ninth lawsuit will contain the following claim:

Count 20 – Furlow, Baldwin, Benton, Love, Jaimet, Myers, and McBride retaliated
in violation of the First and/or Fourteenth Amendment and/or condoned the
retaliation of others when Furlow wrote Plaintiff a false disciplinary report on
February 6, 2017 because Plaintiff complained and included Furlow as a defendant
in one of his lawsuits;

The tenth lawsuit will contain the following claim:

Count 21 – Brookman, Hart, Baldwin, Benton, and Lashbrook deprived Plaintiff
of his due process rights at Menard Correctional Center under the Fourteenth
Amendment when they disciplined him on March 12, 2017 without sufficient
evidence for spitting in an employee’s face at Big Muddy Correctional Center.

                                          8
        As an initial matter, Plaintiff has mentioned Keane and Boyd in his statement of claim, but

failed to include them in his case caption. This precludes the Court from considering them

defendants, and accordingly, the Court has not construed any claims against them. Fed. R. Civ. P.

10; See also Myles v. United States, 416 F.3d 551, 551–52 (7th Cir. 2005) (to be properly

considered a party a defendant must be “specif[ied] in the caption”). Conversely, Plaintiff has

listed Bennett in the case caption but failed to make any allegations against him or her in the body

of the Amended Complaint. See Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998) (“A plaintiff

cannot state a claim against a defendant by including the defendant’s name in the caption.”).

Accordingly, Bennett will be dismissed from this matter without prejudice for failure to state a

claim against him or her. Any other claim that is mentioned in the Amended Complaint but

not addressed in this Order should be considered dismissed without prejudice as

inadequately pled under the Twombly pleading standard. 1

        In George v. Smith, the Seventh Circuit emphasized that unrelated claims against different

defendants belong in separate lawsuits, “not only to prevent the sort of morass” produced by multi-

claim, multi-defendant suits, “but also to ensure that prisoners pay the required filing fees” under

the Prison Litigation Reform Act. 507 F.3d 605, 607 (7th Cir. 2007) (citing 28 U.S.C. §

1915(b)(g)); Wheeler v. Talbot, 695 F. App’x 151, 152 (7th Cir. 2017) (failing to sever mis-joined

claims prejudices the United States Treasury); Owens v. Godinez, 860 F.3d 434, 436 (7th Cir.

2017). A prisoner who files a “buckshot complaint” that includes multiple unrelated claims against

different individuals should not be allowed to avoid “risking multiple strikes for what should have




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         9
been several different lawsuits.” Turley v. Gaetz, 625 F.3d 1005, 1011 (7th Cir. 2010). The Court

has broad discretion as to whether to sever claims pursuant to Federal Rule of Civil Procedure 21

or to dismiss improperly joined Defendants. See Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir.

2011); Rice v. Sunrise Express, Inc., 209 F.3d 1008, 1016 (7th Cir. 2000).

       Federal Rule of Civil Procedure 20 permits joinder of all claims that “aris[e] out of the

same transaction, occurrence, or series of transactions or occurrences; [when] any question of law

of fact common to all defendants will arise in the action.” That means that a plaintiff cannot join

separate claims against different defendants or sets of defendants in the same lawsuit, unless the

plaintiff asserts a claim for relief against each defendant that arises out of the same transaction or

occurrence or series thereof, and presents common questions of law or fact. Owens, 860 F.3d at

436; George, 507 F.3d at 607.

       Unrelated claims may be joined pursuant to Federal Rule of Civil Procedure 18 where Rule

20 has already been satisfied. Intercon Research Associates, Ltd. v. Dresser Ind., Inc., 696 F.2d

53, 57 (7th Cir. 1982). Therefore, the analysis the Court must perform in determining whether

claims are properly joined is twofold: (1) first, a court must determine whether defendants are

properly joined pursuant to Rule 20, (2) second, a court may then consider any unrelated claims

against one or more of the group of defendants properly joined in the first step.

       Plaintiff’s claims span 4 years, 3 prisons, and approximately 32 defendants. Very few of

Plaintiff’s claims are part of the same transaction or occurrence. Plausibly, the events in Counts

1-3 constitute a chain of related transactions involving the confiscation of Plaintiff’s personal

property sometime in 2014. Counts 4 and 5, raising claims about the use of black box restraints

are also part of the same transaction or occurrence, but clearly, the use of black box restraints in

2016 and 2017 has nothing to do with the confiscation or destruction of Plaintiff’s personal



                                                 10
property in 2014. Additionally, in certain spots Plaintiff has alleged claims under both state and

federal law involving the same facts, and it is appropriate for those claims to proceed together. For

that reason, Counts 12 and 13 shall proceed in one suit, as shall Counts 14 and 15. Finally, Counts

16-19, all of which relate to events that happened due to Plaintiff’s interactions with Nurse Knope

shall proceed together in one lawsuit.

        Other than the claims described above, the remainder of Plaintiff’s claims involve

occurrences that happened at different times, involving different people. Litigating those claims

would require factual inquiry into desperate events. Additionally, Plaintiff’s claims raise separate

and distinct legal issues. The Amended Complaint raises many discrete transactions. The Court

finds that Plaintiff has alleged 11 separate transactions or occurrences in this lawsuit, and that there

are no grounds for joining those 11 transactions together pursuant to Fed. R. Civ. P. 20 other than

the grounds already described.

        The Court also finds that there are limited grounds for joinder pursuant to Fed. R. Civ. P.

18, which permits joinder of unrelated claims against related parties. Count 7, which brings claims

involving discrete instances when Plaintiff’s state-issued wheelchair has failed him may not be

transactionally related to Plaintiff’s broader complaint that he was not permitted to bring his own

wheelchair into the IDOC, but the latter claim is brought against IDOC and Wexford, both of

whom are Defendants in Count 6, making the joinder of Counts 6 and 7 proper under Fed. R. Civ.

P. 18. Likewise, Plaintiff’s two claims for deprivations of his personal property in 2016 share

common defendants in Wanack and Spiller, also making the joinder of Counts 9 and 10 proper.

        The Court does not find that joinder of any other claims is proper. While Plaintiff brings

other claims with common parties, the Court finds it is appropriate to exercise its discretion

pursuant to Fed. R. Civ. P. 21 and keep claims with common factual predicates together for reasons



                                                  11
of judicial economy. Thus, the Court will not join other claims pursuant to Fed. R. Civ. P. 18

unless all defendants in all claims are identical, as described above.

       Counts 1-3 shall remain in this action. A separate order will be issued in this case to review

the merits of those claims. Plaintiff shall be provided with a copy of the merits review order as

soon as it is entered. No service shall be ordered on any defendant at this time, pending the §

1915A review.

                         Request for a Temporary Restraining Order

       Plaintiff has requested a TRO in this action enjoining the Defendants from issuing a

disciplinary report with the “refusal to sign” box pre-checked and depriving him of the opportunity

to request witnesses. (Doc. 11, pp. 47-48). A TRO may issue without notice:

       only if (A) specific facts in an affidavit or a verified complaint clearly show that
       immediate and irreparable injury, loss, or damage will result to the movant before
       the adverse party can be heard in opposition; and (B) the movant’s attorney certifies
       in writing any efforts made to give notice and the reasons why it should not be
       required.


       FED. R. CIV. P. 65(b).

       Without expressing any opinion on the merits of any of Plaintiff’s other claims for relief,

the Court concludes that a TRO should not issue in this matter because Plaintiff has not alleged

that that he will suffer irreparable injury, loss, or damage before the defendants can be heard in

opposition. Additionally, given the severance of Plaintiff’s many claims into separate cases,

Plaintiff’s claim for injunctive relief in this case is moot, because going forward, this case only

contains claims based on Plaintiff’s time at Pinckneyville, where he is no longer incarcerated.

Lehn v. Holmes, 364 F.3d 862, 871 (7th Cir. 2004). See also Higgason v. Farley, 83 F.3d 807,

811 (7th Cir. 1995). Should Plaintiff wish to renew his request for a preliminary injunction, he

should file a proper motion of no more than 5000 words in a case raising claims based on his

                                                 12
present place of incarceration. But to the extent that the Complaint requests a TRO or injunctive

relief, that request is DENIED.

                                           Disposition

       IT IS HEREBY ORDERED that Counts 4-21, which are unrelated to Counts 1-3, are

severed into separate cases as follows: 1) Counts 4 and 5 into a separate case against Baldwin,

Lashbrook, Love, Jaimet, Malcolm, Hubber, Onalski, Wahl, Pitman, IDOC, Myers, McBride, and

Baldwin; 2) Counts 6 and 7 into a separate case against IDOC, Wexford, Baldwin, Jaimet,

Lashbrook, Love, and Varrell; 3) Count 8 into a separate case against Jane Doe (Nurse at Big

Muddy); 4) Counts 9 and 10 into a separate case against Wanack, Norris, and Spiller; 5) Count 11

into a separate case against Scro, Overtrip, Lashbrook, and Benton; 6) Counts 12-13 into a separate

suit against Myers, McBride, and Heck; 7) Counts 14-15 into a separate suit against Furlow and

IDOC; 8) Counts 16-19 into a separate suit against Knope, Baldwin, Lashbrook, Heck, Myers,

McBride, Wexford, Love, Scott, and IDOC; 9) Count 20 against Furlow, Baldwin, Benton, Love,

Jaimet, Myers, and McBride; and 10) Count 21 into a separate suit against Brookman, Hart,

Baldwin, Benton, and Lashbrook.

       The Clerk of Court is directed to terminate Defendants Jaimet, Love, Scott, Wanack,

Norris, Myers, McBride, Brookman, Hart, Overtrip, Scro, Wexford, Knope, Malcolm, Hubber,

Onalski, Wahl, Pitman, Varrell, Heck, and Jane Doe #1 from this action. The Clerk of Court is

further directed to add Daniel Q. Sullivan, the Warden of Big Muddy as a Defendant in the third

severed lawsuit for the purposes of identifying the Jane Doe Nurse, and not as a defendant in his

individual or official capacity. Plaintiff’s request for a TRO/Preliminary injunction is DENIED

without prejudice. Bennet is DISMISSED without prejudice for failure to state a claim.




                                                13
       The claims in the severed cases shall be subject to merits review pursuant to 28 U.S.C.

§1915A after a new case number and judge assignment is made. In the new cases in this Court,

the Clerk is DIRECTED to file the following documents:

       1) This Memorandum and Order;
       2) The Amended Complaint (Doc. 11);

Plaintiff will be responsible for an additional $400.00 filing fee in the newly severed cases

should he choose to proceed. As there will be ten new cases, this will amount to an additional

$4,000 in filing fees. Plaintiff may move to proceed IFP in the new case, if he so desires. No

service shall be ordered on the defendants in the severed case until the § 1915A review is

completed.

       IT IS SO ORDERED.


       DATED: November 20, 2018


                                                     s/ MICHAEL J, REAGAN
                                                     U.S. Chief District Judge




                                             14
